Case 2:20-cv-13390-SJM-APP ECF No. 1-3, PagelD.28 Filed 12/28/20 Page 1 of 2

©) BOSCH

Mr. Se Hong Chang Robert Bosch GmbH
Chief Executive Officer olan t 60 50
uttgart
KISCO Visitors:
80 Jeungpyeong Sandan-ro Robert-Bosch-Platz 1
Jeungpyeong-eup, Jeungpyeong-gun 70839 Gerlingen-Schillerhéhe

Tel 0711 811-0
www.bosch.com

Chungcheongbuk-do 368-906
Republic of Korea

Matthias Klatt, C/LSI 02 March 2018
Tel +49 89 6290-1523, Fax +49 89 6290-281523
Matthias.Klatt@de.bosch.com

Re: Bosch c-Si M 60 NA30119 Solar Modules
Dear Mr. Chang,

As you know, a significant number of KISCO-manufactured c-Si M 60
NA30119 photovoltaic solar panels sold to Bosch Solar Energy AG, a wholly
owned Subsidiary of Robert Bosch GmbH (hereinafter, “Bosch”), pursuant to
the Contract for Manufacture of Solar Modules (hereinafter, the “Contract”) are
defective. As you also know, all of the defective panels examined to date
have a common defect: improper soldering of the connection between
bussing ribbons. This defect has caused excessive heat and created the risk
of significant human injury due to building fires where the KISCO-
manufactured c-Si M 60 NA30119 panels are roof mounted.

Pursuant to the Contract and in the name and on behalf of Bosch we hereby
demand that KISCO reimburse and indemnify Bosch against all warranty
claims and costs of replacing defective c-Si M 60 NA30119 panels.
Furthermore, pursuant to Section 9.4 of the Terms and Conditions of
Purchase (Appendix 1 to the Contract), we hereby demand that KISCO
assume all costs of the recall of roof-mounted c-Si M 60 NA30119 panels
currently being conducted by Bosch in cooperation with the U.S. Consumer
Product Safety Commission, including reimbursement of Bosch for all costs
incurred to date in connection with the recall.

Please confirm no later than March 23, 2018 that you agree to reimburse and
indemnify Bosch against all warranty claims and costs of replacing defective

Registered Office: Stuttgart, Registration Court: Amtsgericht Stuttgart, HRB 14000;

Chairman of the Supervisory Board: Franz Fehrenbach; Managing Directors: Dr. Volkmar Denner,

Prof. Dr. Stefan Asenkerschbaumer, Dr. Rolf Bulander, Dr. Stefan Hartung, Dr. Markus Heyn, Dr. Dirk Hoheisel,
Christoph Ktibel, Uwe Raschke, Peter Tyroller
Case 2:20-cv-13390-SJM-APP ECF No. 1-3, PagelD.29 Filed 12/28/20 Page 2 of 2

© BOSCH

c-Si M 60 NA30119 panels, and to assume all costs of the recall of roof- 02 March 2018
mounted c-Si M 60 NA30119 panels, as required by the Contract. Pass 202

Yours sincerely

Robert A. he
Matthias Klatt | :
Head of Legal

Industrial Technology,

Consumer Goods,
Energy and Building Technology (C/LS1)
